                                                                                -S' I

               IN THE UNITED STATES DISTRICT COURT FOR:^ ■ •                 , jiV.
                     THE SOUTHERN DISTRICT OF GEORGIA
                                                                            t:in-02
                               SAVANNAH DIVISION


DORIAN FRANK O'KELLEY,
                                                                  60. LiioT. Cr GA.
       Petitioner,

V.                                                   CASE NO. CV415-104


WARDEN, Georgia Diagnostic
Prison,

       Respondent-



                                     ORDER


       Before    the    Court    is Petitioner's      Motion    for   Wunc Pro

Tune Appointment. (Doc. 114.} In the motion. Petitioner's

counsel requests that the Court make its February 12, 2019

appointment      of    counsel     Vanessa   Carroll     nunc pro     tune    to

January 18, 2019. (Id.) Ms. Carroll asserts that she has

been   working on Petitioner's case since January 18, 2019

and    would    like    to     request   compensation    for the      billable

hours she accrued before this Court's formal appointment on

February       14,     2019.     (Id.)   After   careful       consideration,

Petitioner's request is GRANTED.

        SO ORDERED this          G       day of August 2019.


                                          WILLIAM T. MOORE,<^JR.
                                          UNITED STATES    DISTRICT COURT
                                          SOUTHERN    DISTRICT OF GEORGIA
